t c no united_states tax_court fredrick j and ruth wuebker petitioners v commissioner of internal revenue respondent docket no filed date p executed a contract enrolling his farmland for years in the conservation reserve program food security act of publaw_99_198 stat current version pincite u s c secs p agreed to remove the farmland from production and was required to establish vegetative cover on such land during the first year of the contract p was required to maintain established conservation practices throughout the term of the contract and in return p received annual rental payments held annual payments received by p under the contract were rentals from real_estate and therefore not subject_to self-employment_tax under sec_1401 and sec_1402 i r c paul l wright for petitioners stephen j neubeck for respondent gerber judge this case was heard by special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes for and in the respective amounts of dollar_figure and dollar_figure the issue for decision is whether petitioners are liable for self- employment_taxes on payments received under the u s department of agriculture usda conservation reserve program crp findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in fort recovery ohio at the time that they filed their petition unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure prior to the years in issue fredrick j wuebker petitioner had been farming for approximately years petitioners were joint owners of dollar_figure acres of land including approximately acres of tillable land the remaining acreage was made up of woods waterways and land containing improvements petitioners' property contained hilly land prone to erosion on which petitioner had grown various crops including corn soybeans and wheat prior to the years in issue in addition petitioner raised laying hens on petitioners' land as part of his farming operations in petitioners offered their tillable land for enrollment in the crp petitioners believed that participation in the crp program would be beneficial for their land and that it would increase the productivity of petitioner's poultry operation by allowing him to devote more time and efforts thereto a crp contract was executed on behalf of the commodity credit corporation ccc in date the crp contract is a form contract the crp contract covered approximately acres of petitioners' farm the crp land under the crp contract in order to qualify for the program the land must have been annually planted or considered planted to an agricultural commodity in of the crop years from to and it must be able to be planted to an agricultural commodity and be predominantly highly erodible only an owner or operator or tenant of eligible cropland may enter into a crp contract the crp contract provides that to qualify for the program an operator must provide evidence that he will remain in control of such cropland for the duration of the crp contract the crp contract listed the operator of the land as fred wuebker and provided that he was to receive percent of the payments thereunder the crp contract listed the owner of the land as ruth wuebker mrs wuebker petitioner agreed to place the crp land into the program for crop years to implement the conservation plan which is part of the contract to establish and maintain vegetative cover not to engage in or allow grazing harvesting or other commercial use of the crop from the crp land and to control weeds insects and pests on the crp land the conservation plan which was incorporated into the crp contract included seeding recommendations for the crp land and provided an estimated cost- share for the plan the plan provided that once the conservation practices described in the conservation plan had been established petitioner was required to maintain such practices at no cost to the government under the crp contract the ccc agreed to make annual rental payments to petitioner the rental rate was set at dollar_figure per acre enrolled in the program the ccc further agreed to share the cost with petitioner of establishing the conservation plan according to the terms of the crp contract the representatives of the ccc had the right of access to the crp land and the right to examine petitioner's records or other lands for the purpose of determining whether petitioner was complying with the terms and conditions of the crp contract finally the crp contract incorporated the regulations in c f_r sec for the crp and stated that in the event of conflict the regulations would prevail the crp program was administered by the ccc and the agricultural stabilization conservation service during the years in issue in the first year of the crp contract term petitioner disked the crp land and planted seed to establish ground cover in doing so petitioner used the same equipment he had used previously in farming the crp land in subsequent years petitioner performed minimal if any upkeep on the crp land during the years in issue petitioner worked a farm under a sharecrop arrangement on a separate piece of land north of petitioners' farm and he continued to raise laying hens on their farmland contiguous with the crp land petitioner did not grow any crops on petitioners’ farmland during the years in issue in petitioners owned approximately big_number laying hens by this number had increased to approximately big_number petitioner received crp payments in the amount of dollar_figure in in the same year petitioner received cost-share payments for establishing ground cover on the crp land in he received crp payments totaling dollar_figure in mrs wuebker began attending college and in she was employed part-time on schedule e of the returns for and petitioners reported rents received on the crp land less mortgage interest and taxes as farm rental income not subject_to self-employment taxes for petitioners included the cost-share payments received with respect to the crp land on schedule f profit or loss from farming petitioners paid self-employment taxes with respect to petitioner’s reported net profit from farming in the notice_of_deficiency respondent determined that the amounts received by petitioner under the crp contract less the on the record the amount of such payments is not clear in petitioners did not claim a deduction for taxes on schedule e the parties stipulated that petitioners reported the crp contract payments and related expenses on schedule e for the taxable years and to the extent that this stipulation is contrary to the facts revealed on the record we are not bound by it 93_tc_181 deductions attributable thereto constituted income from self- employment respondent accordingly determined deficiencies in petitioners' self-employment_tax for the years in issue respondent allowed petitioners additional deductions with respect to the self-employment_tax liability in addition as a computational result of the adjustments respondent decreased the amount of the general business credits and earned_income credits allowed to petitioners for the years in issue opinion sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined as net_earnings_from_self-employment sec_1402 the term net_earnings_from_self-employment is defined as gross_income derived by an individual from a trade_or_business carried on by such individual less the deductions attributable thereto sec_1402 in order to be subject_to the self-employment_tax income must be derived from a trade_or_business carried on by an individual 108_tc_130 76_tc_441 there must be a nexus between the income received and a trade_or_business that respondent disallowed dollar_figure of the mortgage interest deduction claimed by petitioners in petitioners did not contest this adjustment at trial or on brief petitioners are deemed to have conceded this issue is or was actually carried on by the individual newberry v commissioner supra under this court's interpretation of the nexus standard income must arise from some income-producing activity of the taxpayer before such income is subject_to self- employment_tax jackson v commissioner supra generally net_earnings_from_self-employment do not include rentals from real_estate and the deductions attributable thereto sec_1402 sec_1_1402_a_-4 income_tax regs an exception to the exclusion exists under sec_1402 and b for certain arrangements with respect to the production of agricultural or horticultural commodities respondent does not contend that the exception to the exclusion applies in these circumstances nor do we think that it applies simply put sec_1402 provides that the exclusion shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities including livestock bees poultry and fur-bearing animals and wildlife on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant with respect to such agricultural or horticultural commodity the arrangement must impose an obligation to produce one or more agricultural or horticultural commodities sec_1 a - b income_tax regs there was no agreement to produce or actual production of agricultural or horticultural commodities on the crp land in determining whether compensation is includable in self- employment income sec_1401 and sec_1402 are to be construed broadly so as to favor coverage for social_security purposes 95_tc_639 in order to achieve this end the rental exclusion is narrowly construed 60_tc_829 in 347_f2d_159 9th cir the court considered the parallel provision of the social_security act ch tit ii sec_211 u s c sec_411 as added by social_security act amendments of ch tit i sec_104 64_stat_502 and stated the apparent intent of congress was that sec_211 u s c sec_411 should be applied to exclude only payments for use of space and by implication such services as are required to maintain the space in condition for occupancy if the owner performs additional services of such substantial nature that compensation_for them can be said to constitute a material part of the payment made by the tenant the rent received then consists in part of income attributable to the performance of labor which is not incidental to the realization of return from passive investment in such circumstances the entire payment is to be included in computing the recipient's net_earnings_from_self-employment rent is ordinarily defined as compensation_for the occupancy or use of property see black's law dictionary 6th ed see also sec_1_61-8 income_tax regs under the crp the secretary of agriculture is authorized to enter into long-term_contracts with owners or operators of farmlands to convert highly erodible croplands to soil-conserving uses see u s c sec added by the food security act of publaw_99_198 99_stat_1509 amended by the food agriculture conservation and trade act of publaw_101_624 sec 104_stat_3577 title u s c section provides that in return for the contract entered into by an owner or operator of land the secretary of agriculture will make annual rental payments in the amount necessary to compensate for the conversion of highly_erodible_cropland normally devoted to the production of an agricultural commodity on a farm or ranch to a less intensive use u s c sec a petitioners argue that the crp payments they received were rent as the term is ordinarily defined petitioners point out the crp authorizing statute and the crp contract use of the word rental petitioners contend that congress intended for the payments to be excluded from self-employment_income because congress is presumed to have known that rental income is excluded from self-employment_income respondent counters that the payments received were not rentals from real_estate we agree with petitioners the statute the regulations and the crp contract identify the payments as rental payments or rent the crp statute and regulations repeatedly and consistently refer to the annual payments as rent or rentals see u s c secs a c c f_r sec_1401 generally in construing the meaning of a statute we give the language its plain meaning assuming that congress uses common words in their popular meaning and relying on the words as generally understood 104_tc_13 modified 104_tc_417 affd 104_f3d_240 4th cir the primary purpose of the crp is to achieve specified environmental benefits in particular reducing soil erosion by removing land from production see s rept pincite h rept i pincite in determining the acceptability of bids the secretary of agriculture may consider the extent to which the enrollment of land would improve the soil resources water quality or wildlife habitat or provide other environmental benefits u s c sec c consistent with these goals under the crp contract petitioner was prohibited from harvesting the crp land and was required to implement a conservation plan beyond establishing vegetative ground cover in the first year of the contract for which petitioner received a cost-share payment petitioner was obligated to perform minimal services in connection with the crp land in imposing the above-described restrictions on the use of the land the primary purpose of the crp contract was to effectuate the statutory intention of converting highly erodible croplands to soil conserving uses the services that petitioner was required to perform over the contract term included maintaining the vegetative cover controlling weeds insects and pests on the land and fulfilling certain reporting requirements these service obligations were not substantial and were incidental to the primary purpose of the contract thus the crp payments represented compensation_for the use restrictions on the land rather than remuneration for petitioner's labor our conclusion is consistent with and supported by the language used by congress in the crp statute which describes the payments as rentals therefore the payments are excluded from petitioner's earnings from self-employment as rentals from real_estate within the meaning of sec_1402 the cost-share rate wa sec_50 percent food security act of publaw_99_198 99_stat_1511 u s c sec b respondent points out that the legislative_history of the food security act of indicates that in addition to the environmental benefits a successful conservation reserve would curb production of surplus commodities and provide some needed continued respondent argues that petitioner was actively engaged in farming and that the crp payments had a direct nexus with that operation respondent contends that the crp program was inextricably intertwined with petitioner's trade_or_business_of_farming sec_1_1402_a_-4 income_tax regs provides except in the case of a real-estate dealer where an individual or a partnership is engaged in a trade_or_business the income of which is classifiable in part as rentals from real_estate only that portion of such income which is not classifiable as rentals from real_estate and the expenses attributable to such portion are included in determining net_earnings_from_self-employment thus because we have determined that the payments qualify as rentals from real_estate under sec_1402 even if such payments were derived from petitioner's farming operations the payments would not be includable in petitioner's earnings from self-employment respondent argues that this case is indistinguishable from ray v commissioner tcmemo_1996_436 in ray the taxpayer who owned land he used for farming and or cattle grazing purchased an additional tract of land which had been enrolled in the crp program by the prior owner the taxpayer executed an agreement to continue the crp contract the taxpayer did not continued income support for farmers h rept i pincite u s c c a n we do not think that these concurrent goals change the primary character of the payments received farm the property but he applied herbicide and shredded natural grasses to the property after considering the provisions of revrul_60_32 1960_1_cb_23 the court found that the taxpayer was an active farmer rancher with respect to other acreage the court regarded the payments as having a direct nexus to his trade_or_business_of_farming and on this basis the court held that the payments were subject_to self-employment taxes in ray v commissioner supra the court did not address whether the payments qualified under the rental exclusion provisions of sec_1402 in contrast because we have found that the crp payments herein are rentals such payments are not subject_to self-employment taxes even if a nexus exists between the crp payments and petitioner's farming trade_or_business in revrul_60_32 supra the internal_revenue_service irs ruled that certain payments received under the soil bank act title i of the agricultural act of ch 70_stat_188 formerly u s c were includable in gross_income and concluded that such payments were in the nature of receipts from farm operations in that they replace income which producers could have expected to realize from the normal use of the land devoted to the program revrul_60_32 c b pincite without any further analysis the irs ruled that the payments and benefits are includable in determining the recipient's net_earnings_from_self-employment in our view revrul_60_32 supra is not persuasive in these circumstances the irs did not address whether the payments constituted rentals the crp payments received by petitioner during the years in issue were rentals from real_estate and not self-employment earnings we have considered all of the arguments presented by the parties and to the extent not discussed above they are without merit or not relevant to reflect the foregoing decision will be entered under rule
